Citation Nr: 1427218	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a prostate disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to December 1957.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO). 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


REMAND

When the Board last reviewed the case in August 2013, it noted the Veteran's November 2010 testimony before the Board that he went on sick call for his prostate disorder while in service.  The Board further noted the Veteran's report of treatment for urinary symptoms during service by friends who were hospital corpsmen.  The Board found that the February 2011 VA examination and addendum opinions dated in October 2011 and February 2013 were inadequate for adjudication of the appeal.  Specifically, the VA examiner based his opinion that the Veteran's prostate disorder pre-existed military service solely on the Veteran's lay statements, and not on a medical diagnosis or treatment of a prostate disorder prior to service.  Thus, the Board found such opinion, and the bases thereof, was not clear and unmistakable evidence sufficient to rebut the presumption of soundness.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (finding that a bare conclusion not supported by any contemporaneous clinical evidence, even one written by a medical professional, without factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness).  Moreover, the examiner failed to provide the requested opinion as to whether the Veteran's current prostate disorder was directly related to his active service.  Thus, the case was remanded for a new medical examination and opinion that addressed whether the current prostate disorder order was directly related to the Veteran's service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran underwent a second VA examination in May 2014, during which the examiner diagnosed prostatitis, benign prostatic hyperplasia with obstructive uropathy.  The examiner opined that the Veteran's disorder was "less likely than not" incurred in or due to service.  In providing the opinion, the examiner stated that there was no evidence in the Veteran's service treatment records to support the claim that the onset of the current prostatitis occurred during active service.   

The May 2014 VA opinion is inadequate for purposes of adjudicating the appeal.  Specifically, in providing such opinion the examiner failed to consider the Veteran's reported history that he went on sick call for genitourinary symptoms while in service, that he was treated during service for urinary symptoms by friends who were hospital corpsmen, or that such symptoms have continued since service.  While the Veteran's service treatment records are silent for any complaints, treatment, or diagnoses of prostate problems, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The evidence of record and all electronic records must be made available to the May 2014 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who conducted the May 2014 examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the May 2014 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Following review of the service and post-service medical records and with consideration of the Veteran's statements, the examiner must state whether any current disorder, to include a prostate disorder, is related to the Veteran's military service.  The examiner must specifically opine as to whether the symptoms the Veteran described as occurring in service over 50 years ago and any symptoms since service were the beginning of or the cause of any current disorder, to include a prostate disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The addendum report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.    

5.  After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

